— Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying defendant youthful offender status. The record fails to establish the existence of "significant mitigating circumstances” (People v Cruickshank, 105 AD2d 325, 334, affd sub nom. People v Dawn Maria C., 67 NY2d 625). Moreover, we decline to exercise our discretion in the interest of justice to vacate the conviction and adjudicate defendant a youthful offender (cf., People v Shrubsall, 167 AD2d 929). (Appeal from Judgment of Wayne County Court, Parenti, J. — Sexual Abuse, 1st Degree.) Present — Boomer, J. P., Pine, Fallon, Davis and Doerr, JJ.